Title: To George Washington from Daniel Marsh, 26 August 1780
From: Marsh, Daniel
To: Washington, George


					
						Sir,
						Essex County [N.J.], Augt 26th 1780
					
					at the desire of a Number of the Magistrates, and well affected Inhabitants of this County, I beg leave to Inform your Excellency of the Conduct of Major Lees Corps here, not, so much by way of Complaint, against them, as to prevent, if possable, Such abuses in future, they have already taken by force most, of the Oats in this Quarter, and wasted them in such a manner, as if presisted in, will soon Consume the little that Remains. it is said that they often give their horses, a Bushl of Clean Oats a piece a Day, and when they git them in sheaf, they some times consume a great Deal more, Yesterday Capt. Barnes came down with a party into the Town of Newark, and at, the point of Bayonet, took the Inhabitants Cows out, of their Yards, and the whole flock of sheep, belonging to the Town, he said that he had Express Order from your Excellency, or at least that Majr Lee had, and he had them from the Major, to take all the Cattle and sheep in the Town, that ware fit to kill, The Magistrates interposed, and prevented their going through with their scheme, promiseing to Exert, themselves to procure in a legal way all the Resources of the County, they think it Rather hard, that Your Excellency should proceed, to such Extramities without first trying gentler methods, as they are and allways have been Ready to do their utmost for the support, and Comfort of the Army, This County has already furnished More then its Quota, but, Yet we are still willing to Yield every possable supply and I have the fullest, Asurences from the Magistrates, that if the people will not, sell, they will Empress provissions and forage, if Your Excellency will please to Make a Requisition, Not withstanding there is no money to pay for them, which is indeed a Great [d]ifficulty that we Labour Under. Your Excellencys Most, Obedt servant,
					
						Dan. marsh Contr. forthe County of Essex
					
				